DETAILED ACTION
Election/Restrictions
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/17/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the impeller is extended to a position facing the inside of the discharge flow path formed so as to circle on an outer peripheral side” in lines 8-9. This limitation is indefinite because it is unclear what is meant by “formed so as to circle on an outer peripheral side”. This language seems to contain a typographical and/or grammatical error. Therefore, claim 1 is indefinite. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teramoto US 2013/0230421.
Teramoto (Figs. 1-2) discloses, regarding claim 1, a blower in which an impeller 10 and a motor 30 driving the impeller 10 to rotate are housed in housings, and outside air is sucked from an intake port 40 provided at a central part in the housings in an axial direction by rotation of the impeller 10 and is discharged from a discharge port (via 50; air outlet port not shown) of a discharge flow path 50 scrolling on an outer side in a radial direction, wherein the impeller 10 includes a main plate 11 formed in a disc shape and a plurality of main blades 12 formed to stand on the main plate 11, the impeller 10 is extended to a position facing the inside of the discharge flow path 50 formed so as to circle on an outer peripheral side (clearly shown in Figs. 1-2), and auxiliary blades 13 are formed to stand on an extended portion extended inside the discharge flow path 50; Re claim 2, wherein the auxiliary blades 13 are integrally formed to stand on the main plate 11 or a main blade shroud (see annular shroud attached below 11 in Figs. 1-2 connected to 13) in which respective standing end surfaces of the main blades 12 are connected in a circumferential direction (clearly shown in Figs. 1-2); Re claim 3, wherein an outer peripheral edge portion of the main plate 11 is formed to be curved toward the inside of the discharge flow path (see how the top edge of 11 is tapered at its outer periphery, creating a curve towards the center of 50); Re claim 4, wherein the auxiliary blades 13 are formed on both of the main plate 11 and the main blade shroud (see annular shroud attached below 11 in Figs. 1-2 connected to 13); Re claim 5, wherein respective standing end surfaces of the auxiliary blades 13 are connected in the circumferential direction to integrally form an auxiliary blade shroud (again, see annular shroud attached below 11 in Figs. 1-2 connected to 13).

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746